Exhibit 10.2

 

[Form of Executive Officer Noncompetition Agreement]

 

[Danaher letterhead]

 

NONCOMPETITION AGREEMENT

 

Danaher Corporation, an “at will” employer, believes that recruiting and
retaining the very best people to work in its highly competitive businesses
means treating them fairly, rewarding their contributions, and thereby
establishing a strong partnership for our collective well-being and continued
success.  Employment at Danaher and its divisions typically provides associates
with specialized and unique knowledge and confidential information, which, if
used in competition with Danaher, would cause harm to Danaher.  As such, it is
reasonable to expect a commitment from our associates that protects Danaher’s
interests and therefore their own interests.  You are encouraged to read and
sign this Agreement in the spirit intended: our collective long-term growth and
success.

 

Danaher Corporation, a Delaware corporation headquartered at 2099 Pennsylvania
Avenue, 12th Floor, Washington, D.C. 20006 (“the Company” or “Danaher”) and
                                       who resides at
                                      (“the Associate”) agree as follows:

 

1.                                       General.  The Company employs the
Associate and the Associate accepts employment to render services on behalf of
the Company, subject to the supervision and direction of the President of the
Company or his duly authorized designee. Said employment shall continue until
the date on which the employment relationship is terminated at the will of
either party.

 

2.                                       Noncompetition and nonsolicitation.

 

(a)                                  During the Associate’s employment with the
Company, the Associate shall not directly or indirectly:

 

(A)                              perform services of any nature or in any
capacity whatsoever for any business, person, or entity which is engaged in
product lines which compete with and/or which is in competition with Danaher or
any subsidiary of Danaher;

 

(B)                                engage in any product lines which compete
with Danaher or any subsidiary of Danaher;

 

(C)                                except on behalf of Danaher or any subsidiary
of Danaher, sell, offer to sell or solicit any orders for the purchase of any
products and/or services which are the same as or similar to those sold by
Danaher or any subsidiary of Danaher, to or from any customer, person or entity;
or

 

(D)                               otherwise perform any services, sell any
products or engage in any activities in any capacity whatsoever which are in
competition with Danaher or any subsidiary of Danaher.

 

(b)                                 For a 12-month period following the
termination of the Associate’s employment with the Company, whether the
termination is voluntary or involuntary, the Associate will not, directly or
indirectly, on behalf of himself or herself or for any entity, business or
person other than, Danaher or any subsidiary of Danaher:

 

(A)                              compete with Danaher anywhere in the United
States (the “Restricted Area”), or

 

--------------------------------------------------------------------------------


 

(i)                                     accept employment (as a director,
officer, employee, independent contractor, representative, consultant, member or
otherwise) with a business, entity (including without limitation any business or
entity started by the Associate) or person that competes directly or indirectly
with any product or service of the Company within the Restricted Area,

 

(ii)                                  provide any services similar to the
services the Associate provided to or on behalf of the Company, or any other
advice or consulting services, to a business, entity (including without
limitation any business or entity started by the Associate) or person that
competes directly or indirectly with any product or service of the Company
within the Restricted Area, or

 

(iii)                               invest in or otherwise hold any interest in
(except for passive ownership of up to 3% of the outstanding capital stock of
any publicly traded corporation, so long as the Associate complies with clauses
(i) and (ii) above), a business, entity (including without limitation any
business or entity started by the Associate) or person that competes directly or
indirectly with any product or service of the Company within the Restricted
Area.

 

(B)           sell, offer to sell, or solicit any orders for the purchase of, to
or from any customer, any products and/or services similar to those upon which
or with which the Associate worked, or about which the Associate acquired
knowledge, while employed by Danaher or any subsidiary of Danaher. For purposes
of this Agreement, the term “customer” means any person, business or entity, or
any person, business, or entity subject to the control of any such person,
business or entity, that during the 24 months immediately preceding termination
of Associate’s employment with the Company:

 

(i)            sought, inquired about, or purchased any products or services of
the Company or of any Danaher entity for whom Associate worked during such 24
month period (the Company and any such other Danaher entity or entities are
referred to as the “Employing Companies”);

 

(ii)           contacted any of the Employing Companies for the purpose of
seeking or purchasing any products or services of any of the Employing
Companies;

 

(iii)          was contacted by any of the Employing Companies for the purpose
of selling its products or services; and/or

 

(iv)          received a written and/or verbal sales proposal from any of the
Employing Companies.

 

(C)                                use, incorporate or otherwise create any
business entity or organization or domain name using, any name confusingly
similar to the name of Danaher Corporation or of any subsidiary of Danaher, or
any other name under which any of those entities does business.

 

3.                                       Nonpiracy.  During the Associate’s
employment and for a 12-month period following the termination of the
Associate’s employment with the Company, whether the termination is voluntary or
involuntary, the Associate will not directly or indirectly, on behalf of himself
or herself, or for any other entity, business, or person:

 

(1)                                  hire, entice, induce, solicit or attempt to
hire, entice, induce or solicit any employee of the Company to leave the
Company’s employ (or the employ of any subsidiary of the Company, as applicable)
or cause any employee of the Company to become employed in any business that is
directly or indirectly competitive with the Company for any reason whatsoever,

 

2

--------------------------------------------------------------------------------


 

(2)                                  assist or encourage in any manner,
including without limitation through the providing of advice or information, any
employee of the Company to leave the Company’s employ (or the employ of any
subsidiary of the Company, as applicable), or

 

(3)                                  suggest or recommend in any manner,
including through the providing of advice or information, that any business,
person or entity hire, entice, induce, solicit, cause or attempt to hire,
entice, induce or solicit or cause any employee of the Company to leave the
Company’s (or the employ of any subsidiary of the Company, as applicable).

 

For purposes of this Agreement, the term “employee of the Company” shall include
each person who as of the date of termination of the Associate’s employment is,
or at any time within the 6-month period preceding such date was, (1) employed
by Danaher or any of its subsidiaries whether on a full-time or part-time basis,
or (2) providing full-time services to, or working as an independent contractor
for, Danaher or any of its subsidiaries.

 

4.                                       Nondisclosure.

 

(a)                                  The Associate agrees with the Company that
he or she will not at any time during the Associate’s employment by the Company
or at any time after any termination of said employment, whether it be voluntary
or involuntary, except in performing his or her employment duties to the Company
or any affiliate of the Company under this Agreement, directly or indirectly,
use, disclose, or publish, or knowingly or negligently permit others not so
authorized to use, disclose, or publish, (1) any information, data or other
assets or property of the Company or any of its affiliates, in whatever form,
including without limitation the Danaher Business System and any information
relating to any current or former employee of the Company, or (2) without
limiting the foregoing, any Confidential Information that the Associate may
learn or become aware of, or may have learned or become aware of, because of the
Associate’s prior or continuing employment, ownership, or association with the
Company or any predecessors or affiliates thereof, or use, or knowingly or
negligently permit others not so authorized to use, any such information in a
manner detrimental to the interests of the Company or any affiliates thereof.

 

(b)                                 The Associate agrees not to use in working
for the Company or any of its affiliates and not to disclose to the Company or
any affiliate thereof any trade secrets or other information the Associate does
not have the right to use or disclose and that the Company and its affiliates
are not free to use without liability of any kind.  The Associate agrees to
inform the Company promptly in writing of any patents, copyrights, trademarks,
or other proprietary or intellectual property rights known to the Associate that
the Company or any of its affiliates might violate because of information
provided by the Associate.

 

(c)                                  The Associate confirms that all assets and
properties of the Company and its affiliates, including without limitation
Confidential Information, is and must remain the exclusive property of the
Company or the relevant affiliate thereof.  All such assets and property,
including without limitation all office equipment (including computers) the
Associate receives from the Company or any affiliate thereof in the course of
the Associate’s employment and all business records, business papers, and
business documents the Associate keeps or creates, whether on digital media or
otherwise, in the course of the Associate’s employment relating to the Company
or any affiliate thereof, must be and remain the assets and property of the
Company or the relevant affiliate.  Upon the termination of the Associate’s
employment with the Company, whether it be voluntary or involuntary, whenever
that termination of employment may occur, or upon the Company’s request at any
time, the Associate must promptly deliver to the Company or to the relevant
affiliate all such assets and property, including without limitation any such
office equipment (including computers) and any Confidential Information or other
records or documents (written or otherwise), and any copies, excerpts, summaries
or compilations of the foregoing, made by the Associate or that came into the
Associate’s possession during the Associate’s employment.  The Associate agrees
that he or she will not retain any such assets or property, including without
limitation copies, excerpts, summaries, or compilations of the foregoing
information, records and documents.

 

3

--------------------------------------------------------------------------------


 

(d)                                 “Confidential Information” includes, without
limitation, any matters protected under the Uniform Trade Secrets Act and any
information that neither the Company nor any of its affiliates has previously
disclosed to the public with respect to the present or future business of the
Company or of any of its affiliates, including their respective operations,
services, products, research, inventions, invention disclosures, discoveries,
drawings, designs, plans, processes, models, technical information, facilities,
methods, systems, trade secrets, copyrights, software, source code, object code,
patent applications, procedures, manuals, specifications, any other intellectual
property, confidential reports, price lists, pricing formulas, customer lists,
financial information (including the revenues, costs, or profits associated with
any products or services), Talent Reviews and Organizational Plans, business
plans, information regarding all or any portion of the Danaher Business System,
lease structure, projections, prospects, opportunities or strategies,
acquisitions or mergers, advertising or promotions, personnel matters, legal
matters,any other confidential or proprietary information, and any other
information not generally known outside the Company and its affiliates that may
be of value to the Company or any of its affiliates, but excludes any
information already properly in the public domain.  “Confidential Information”
also includes, without limitation, confidential and proprietary information and
trade secrets that third parties entrust to the Company or any of its affiliates
in confidence.

 

(e)                                  The Associate understands and agrees that
the rights and obligations set forth in this Nondisclosure section will continue
indefinitely and will survive termination of the Associate’s employment with the
Company.

 

5.             Works-made-for-hire and Intellectual Property.

 

(a)                                  The Associate agrees that all records (in
whatever media), written works, documents, papers, notebooks, drawings, designs,
technical information, source code, object code, algorithms, processes, methods,
ideas, formulas, inventions (whether patentable or not), invention disclosures,
discoveries, improvements, other copyrightable or protected works, or any other
intellectual property, developed, conceived, acquired, created, authored,
reduced to practice, from which derivative works are prepared, made, invented,
or discovered by the Associate (whether or not during usual working hours, and
whether individually or jointly with others) that relate to, result from or are
suggested by any work or task performed by the Associate for or on behalf of the
Company or any affiliate thereof, or that arise from the use or assistance of
the facilities, materials, personnel, or Confidential Information of the Company
or any affiliate thereof, or that otherwise relate to the actual or anticipated
research, development or business of the Company or any affiliate thereof, will
be and remain the absolute property of the Company (or the relevant affiliate
thereof), as will all the worldwide patent, copyright, trademark, service mark
and trade secret rights, any associated registrations, applications, renewals,
extensions, continuations, continuations-in-part, requests for continued
examination, divisions, or reissues thereof or any foreign equivalents thereof,
and all other intellectual property rights relating to the foregoing (all items
referred to in this sentence are collectively referred to as the “Intellectual
Property”).  The Associate irrevocably and unconditionally waives all rights,
wherever in the world enforceable, that vest in the Associate (whether before,
on, or after the date of this Agreement) in connection with any such
Intellectual Property in the course of the Associate’s employment with the
Company, any affiliate thereof or any predecessor of any of the foregoing.  The
Associate recognizes all such Intellectual Property constitutes “works made for
hire” for which the Company retains all rights, title, and interest to any
underlying rights, including copyright protections.  If for any reason any such
Intellectual Property is not deemed to be a “work made for hire,” consistent
with the undertakings below, the Associate hereby assigns all rights, title and
interest in any such Intellectual Property to the Company (or the applicable
affiliate thereof, as directed by the Company).

 

(b)                                 The Associate will promptly disclose, and
hereby grants, and assigns all rights, title, and interest in all Intellectual
Property, to the Company (or the applicable affiliate thereof, as specified by
the Company) for its or their sole use and benefit.  At all times, both during
and after the Associate’s employment by the Company, the Associate agrees to
assist the Company in taking the proper steps, including executing any required
documents, to obtain patents, copyrights or other legal protection for the
Intellectual Property and to assign such Intellectual Property and the rights to
any applications associated therewith to the Company, if the Company so desires,
but all at the Company’s direction and expense.  At all times, both during and
after the Associate’s employment by the Company, the Associate agrees not to

 

4

--------------------------------------------------------------------------------


 

claim any rights to any Intellectual Property as having been created, conceived
or acquired by the Associate prior to the Associate’s employment by the Company,
unless such Intellectual Property is identified on a sheet attached to this
Agreement and signed by the Associate as of the date of this agreement.

 

(c)                                  The Associate understands and agrees that
the rights and obligations set forth in this Works-made-for-hire and
Intellectual Property section will continue indefinitely and will survive
termination of the Associate’s employment with the Company, whether the
termination is voluntary or involuntary.

 

6.                                       Termination Payment.  In consideration
of the Associate’s promises and commitments reflected in paragraphs 2, 3, 4, 5
and 15 herein, the Company agrees that if the Company terminates the Associate’s
employment “without cause” (as defined below) prior to termination of this
Agreement, the Associate shall be entitled to nine months salary (excluding
incentive compensation, bonus amounts, benefits and similar items) at the rate
in effect at the time of termination to be paid on the same schedule as if
Associate were still employed (the “Termination Payments”).  The Company will
reduce the amount of any Termination Payments for withholding and FICA taxes and
any other withholdings and contributions required by law.  If the Company
terminates the Associate for “cause,” or if the Associate terminates his or her
employment for any reason, the Associate shall not be entitled to any
Termination Payments.  The Associate further acknowledges that a transfer to
Danaher or a subsidiary of Danaher shall in no event constitute a “termination”
of any kind for purposes of Sections 6 or 7 hereof.

 

(a)           For purposes of this Agreement, termination “without cause” shall
mean that the Company terminates the Associate’s employment for any reason,
including in a reduction-in-force, other than for “cause.” “Cause” shall include
the following, to be determined in the reasonable judgment of the Company:

 

(i)            the Associate’s fraud, misappropriation, embezzlement, willful
misconduct or gross negligence with respect to Danaher or any subsidiary
thereof, or any other action in willful disregard of the interests of Danaher or
any subsidiary thereof;

 

(ii)           the Associate’s conviction of, or pleading guilty or no contest
to (1) a felony, (2) any misdemeanor (other than a traffic violation) with
respect to his/her employment, or (3) any other crime or activity that would
impair his/her ability to perform his/her duties or impair the business
reputation of Danaher or any subsidiary thereof;

 

(iii)          the Associate’s refusal or willful failure to adequately perform
any duties assigned to him/her;

 

(iv)          the Associate’s willful failure or refusal to comply with Danaher
standards, policies or procedures, including without limitation Danaher’s
Standards of Conduct as amended from time to time;

 

(v)           the Associate’s material misrepresentation or breach of any of his
or her representations, obligations or agreements under this Agreement;

 

(vi)          the Associate’s death; or

 

(vii)         the Associate’s incapacity due to physical or mental illness that
results in his/her absence from work on a full-time basis for twelve consecutive
months.

 

(b)           Notwithstanding anything in this Section 6 to the contrary, the
Associate agrees that in the event of a breach by the Associate of any of
his/her covenants contained in Sections 2, 3, 4, 5 or 15 herein, in addition to
any and all other remedies available to the Company, (1) the Associate shall
return to the Company any Termination Payments theretofore received, in addition
to any other damages or remedies available to the Company, and (2) the Company
shall have no obligation to pay, and the Associate shall have no right to
receive, any and all unpaid or remaining Termination Payments. Notwithstanding
anything

 

5

--------------------------------------------------------------------------------


 

to the contrary herein, to the extent a court, governmental authority or other
administrative body invalidates or renders unenforceable all or any portion of
the covenants contained in Sections 2, 3, 4, 5 or 15 herein, the parties hereto
agree that the Termination Payments otherwise payable (including any
installments that have already been paid to Associate) shall be reduced
proportionally, up to and including eliminating the Termination Payment in its
entirety to the extent the Agreement is rendered unenforceable in its entirety.

 

7.                                       Severance Payment.  The Company agrees
that if the Company terminates the Associate’s employment “without cause” (as
defined in paragraph 6(a) above) prior to termination of this Agreement, the
Associate shall be entitled to severance pay of three months salary (excluding
incentive compensation, bonus amounts, benefits and similar items) at the rate
in effect at the time of termination to be paid on the same schedule as if the
Associate were still employed (the “Severance Payments”) provided the Associate
signs a release of all claims arising out of the Associate’s employment, and
discontinuance of employment, with Danaher and/or any subsidiaries of Danaher to
the extent applicable.  Such release must be executed at the time of
termination, and will be in the format of the Company’s standard release in
effect at the time of termination (a copy of the current version is available
for the Associate’s review.)  The Severance Payments will commence upon
completion of the Termination Payments provided for in paragraph 6 above, if
any.  The Company will reduce the amount of any Severance Payments for
withholding and FICA taxes and any other withholdings and contributions required
by law.  Notwithstanding anything in this Section 7 to the contrary, the
Associate agrees that in the event of a breach by the Associate of any of
his/her covenants contained in the aforementioned release, in addition to any
and all other remedies available to the Company, (1) the Associate shall return
to the Company any Severance Payments theretofore received, in addition to any
other damages or remedies available to the Company, and (2) the Company shall
have no obligation to pay, and the Associate shall have no right to receive, any
and all unpaid or remaining Severance Payments.

 

8.                                       Enforceability.  It is the intention of
the parties that the provisions of the restrictive covenants herein shall be
enforceable to the fullest extent permissible under applicable law, but the
unenforceability (or modification to conform to such law) of any provision or
provisions hereof shall not render unenforceable, or impair, the remainder
thereof.  If any provision or provisions hereof shall be deemed invalid or
unenforceable, either in whole or in part, this Agreement shall be deemed
amended to delete or modify, as necessary, the offending provision or provisions
and to alter the bounds thereof in order to render it valid and enforceable.

 

9.                                       Damages and Relief.  The Associate
acknowledges and agrees that damages are an inadequate remedy for any breach of
the terms and conditions set forth in Sections 2, 3, 4, 5 and 15 of this
Agreement and agrees that in the event of a breach of such paragraphs, the
Company may, with or without pursuing any remedy for damages, immediately obtain
and enforce an ex parte, preliminary and permanent injunction prohibiting the
Associate from violating this policy.  Further, in any civil action brought for
a breach of this Agreement, the Company shall be entitled to recover from the
Associate all reasonable attorneys’ fees, litigation expenses, and costs
incurred by the Company if the Company prevails in that action.

 

10.                                 Consideration.  The Associate acknowledges
and agrees that this Agreement is supported by the Termination Payment provision
set forth in Section 6 above without regard to whether the Associate receives
any or all of the Termination Payment. The Associate further agrees that such
consideration is fair, reasonable and enforceable to its full extent; that the
Associate was given adequate time to consider this Agreement; that the Company
has an important and legitimate business interest that it is seeking to protect
with this Agreement; and that enforcement of this Agreement would not interfere
with the interests of the public.

 

11.                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the substantive laws of
                                      without regard for the choice of law
provisions thereof.

 

12.                                 Termination.

 

6

--------------------------------------------------------------------------------


 

(a)                                  The Associate understands, acknowledges and
agrees that the obligations and restrictions imposed upon him/her under this
Agreement shall apply regardless of whether the termination of his/her
employment is voluntary or involuntary, with or without cause.

 

(b)                                 Unless the Associate is sooner terminated
pursuant to the terms of Section 6 of this Agreement, terminated by the Company
for cause or the Associate terminates his or her employment for any reason, the
Company shall upon prior written notice to the Associate have the right to
terminate this Agreement (1) on the second anniversary of this Agreement and on
every second anniversary thereafter, and (2) in connection with any promotion of
the Associate or transfer of the Associate to Danaher or any subsidiary of
Danaher; provided, that in connection with any such termination the Company (or
a subsidiary of Danaher, as applicable) shall offer to the Associate an
agreement containing terms substantially similar to the terms set forth herein
but taking into account the then-current status of the applicable law.

 

(c)           Notwithstanding anything to the contrary set forth herein, all of
the Company’s obligations under this Agreement shall terminate upon the earliest
of the termination of the Associate’s employment for cause, the Associate’s
termination of his or her employment for any reason, or the Company’s
fulfillment of its obligations, if any, as set forth in Sections 6 and 7 hereof.

 

13.           Amendment and Waiver; Entire Agreement. This Agreement shall not
be amended except by a written instrument hereafter signed by the Company and
the Associate. The failure of the Company to enforce, or delay in enforcing, any
term of this Agreement shall not constitute a waiver of any rights or deprive
the Company of the right to insist thereafter upon strict adherence to that or
any other term of this Agreement, nor shall a waiver of any breach of this
Agreement constitute a waiver of any preceding or succeeding breach. No waiver
of a right under any provision of this Agreement shall be binding on the Company
unless made in writing and signed by the President of the Company. This
Agreement contains the entire understanding of Danaher and the Associate
relating to the subject matter hereof and supersedes all prior agreements and
understandings relating to the subject matter hereof between the Associate on
the one hand and Danaher and/or any current or former subsidiary of Danaher on
the other hand, including without limitation any similar agreement entered into
prior to the date hereof between the Associate on the one hand and Danaher
and/or any current or former subsidiary of Danaher on the other hand.

 

14.           Successors and Assigns. This Agreement shall be binding upon the
Associate and his/her heirs, successors, assigns and personal representatives,
and inure to the benefit of the Company, its successors and its assigns. The
Associate may not assign any rights or duties under this Agreement; the Company
may assign any or all of its rights and/or duties herein to any subsidiary or
subsidiaries of the Company. The term “affiliate,” when used herein, shall not
include any officers or directors of the Company.

 

15.           Nondisparagement. The Associate agrees that except as required
under the law, the Associate will refrain from making derogatory or disparaging
written or oral comments regarding the Company, any of its affiliates or any of
their respective products, services or personnel.

 

16.                                 Right of Set-Off. The Company shall have the
right, but not the obligation, to set off, in whole or in part, against any
obligation it owes to the Associate under this Agreement or under any release,
amounts owed to Danaher or any Danaher subsidiary by the Associate.

 

17.                                 Acknowledgment of Understanding; Livelihood.
The Associate acknowledges that s/he has read this Agreement in its entirety and
understands all of its terms and conditions, that s/he has had the opportunity
to consult with legal counsel of his/her choice regarding his/her agreement to
the provisions contained herein, that s/he is entering into this Agreement of
his/her own free will, without coercion from any source, and that s/he agrees to
abide by all of the terms and conditions herein contained. The Associate further
acknowledges that in consideration of the Associate’s right to terminate his/her
employment with the Company at any time for any reason, Associate agrees that
s/he is employed by the Company on an at-will basis.  Nothing contained in this
Agreement or elsewhere shall be construed as limiting the effect of this
paragraph.  The Associate acknowledges that Associate’s knowledge, skills and
abilities are sufficient

 

7

--------------------------------------------------------------------------------


 

to enable the Associate, in the event of the termination of employment with the
Company, to earn a satisfactory livelihood without violating this Agreement.

 

Associate:

 

 

Date:

 

 

 

 

 

Company:

By:

 

 

Date:

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

8

--------------------------------------------------------------------------------


 

Schedule A to Exhibit 10.2

 

In accordance with Instruction 2 to Item 601(a)(4) of Regulation S-K, each of
the following executive officers have entered into a noncompetition agreement
that is substantially identical in all material respects to the form of
agreement attached as Exhibit 10.2, except as to the name of the executive, date
of execution and governing law:

 

Daniel L. Comas

Donald E. Doles

James H. Ditkoff

Philip W. Knisely

Robert S. Lutz

Daniel A. Pryor

Steven E. Simms

 

9

--------------------------------------------------------------------------------